USDC IN/ND case 2:19-cr-00159-PPS-JEM document 41 filed 11/17/20 page 1 of 6


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA

UNITED STATES OF AMERICA
                                                     CASE NUMBER: 2:19CR159-001
                       Plaintiff,
                                                     USM Number: 17622-027
        vs.

SAMANTHA ELHASSANI                                   JOSHUA G HERMAN AND
                                                     THOMAS ANTHONY DURKIN
                       Defendant.                    DEFENDANTS’ ATTORNEYS



                        AMENDED JUDGMENT IN A CRIMINAL CASE

Date of Original Judgment: November 10, 2020

THE DEFENDANT pleaded guilty to count 1 of the Information on November 25, 2019.
The Indictment in Case Number 2:18 CR 33 is DISMISSED by the Government.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offenses:
                                                                                         Count
        Title, Section & Nature of Offense             Date Offense Ended              Number(s)

 18:2339C(c)(2)(A) and 2 FINANCING OF                        July 2018                       1
 TERRORISM and AIDING AND ABETTING


The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within
30 days of any change of name, residence, or mailing address until all fines, restitution, costs and
special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant must notify the court and United States Attorney of any material change in economic
circumstances.

                                             November 17, 2020
                                             Date of Imposition of AMENDED Judgment

                                             s/ Philip P. Simon
                                             Signature of Judge

                                             Philip P. Simon, United States District Judge
                                             Name and Title of Judge

                                             November 17, 2020
                                             Date
USDC IN/ND case 2:19-cr-00159-PPS-JEM document 41 filed 11/17/20 page 2 of 6
Case Number: 2:19CR159-001
Defendant: SAMANTHA ELHASSANI                                                        Page 2 of 6


                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of 78 months.

The Court makes the following recommendations to the Bureau of Prisons:

       That the defendant be incarcerated (in order of preference) at FPC Bryan or
       FCI Greenville.

       That the defendant be given credit for time served.



The defendant is REMANDED to the custody of the United States Marshal.



                                            RETURN

I have executed this judgment as follows:

        Defendant delivered ____________________ to ______________ at ______________,
with a certified copy of this judgment.

                                                             _____________________________
                                                                  UNITED STATES MARSHAL

                                                       By: _____________________________
                                                        DEPUTY UNITED STATES MARSHAL
USDC IN/ND case 2:19-cr-00159-PPS-JEM document 41 filed 11/17/20 page 3 of 6
Case Number: 2:19CR159-001
Defendant: SAMANTHA ELHASSANI                                                              Page 3 of 6


                                   SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of
THREE (3) years.

        Within 72 hours of the judgment or after the defendant’s release from the custody of the
Bureau of Prisons, defendant shall report in person to the nearest United States Probation Office
for this district between the hours of 8:00 a.m. and 4:30 p.m. While the defendant is on
supervision pursuant to this judgment, the defendant shall comply with the following conditions:

                     MANDATORY CONDITIONS OF SUPERVISION

1.     Defendant shall not commit another federal, state or local crime.

2.     Defendant shall not unlawfully use, possess, or distribute a controlled substance.

3.     The defendant shall submit to one drug test within 15 days of release from imprisonment
       and at least two periodic tests thereafter for use of a controlled substance.

4.     Defendant shall cooperate in the collection of DNA as directed by the probation officer.

               DISCRETIONARY CONDITIONS OF SUPERVISION

While on supervision, the defendant shall comply with the following discretionary conditions:

1.     The defendant shall not knowingly leave the federal judicial district without the permission
       of the court or probation officer. The probation office will provide a map or verbally describe
       the boundaries of the federal judicial district at the start of supervision.

2.     The defendant shall report in person to the probation office in the district to which the
       defendant is released within 72 hours of release from the custody of the Bureau of Prisons.
       Thereafter, the defendant shall report to the probation officer in the manner and as
       frequently as reasonably directed by the court or probation officer during normal business
       hours.

3.     The defendant shall not knowingly answer falsely any inquiries by the probation officer.
       However, the defendant may refuse to answer any question if the defendant believes that
       a truthful answer may incriminate her.

4.     The defendant shall follow the instructions of the probation officer as they relate to the
       conditions as imposed by the court. The defendant may petition the Court to seek relief or
       clarification regarding a condition if she believes it is unreasonable.

5.     The defendant shall make reasonable effort to obtain and maintain employment at a lawful
       occupation unless she is excused by the probation officer for schooling, training, or other
       acceptable reasons such as childcare, elder care, disability, age or serious health
       condition.
USDC IN/ND case 2:19-cr-00159-PPS-JEM document 41 filed 11/17/20 page 4 of 6
Case Number: 2:19CR159-001
Defendant: SAMANTHA ELHASSANI                                                             Page 4 of 6


6.    The defendant shall notify the probation officer at least ten days prior to any change in
      residence or any time the defendant leaves a job or accepts a job. In the event that a
      defendant is involuntarily terminated from employment or evicted from a residence, the
      offender must notify the Probation Officer within forty-eight (48) hours.

7.    The defendant shall not knowingly and intentionally be in the presence of anyone who is
      illegally selling, using or distributing a controlled substance and if such activity commences
      when she is present, the defendant must immediately leave the location.

8.    The defendant shall not meet, communicate, or otherwise interact with a person whom
      she knows to be engaged or planning to be engaged in criminal activity.

9.    The defendant shall permit a probation officer to visit her at any time at home or any other
      reasonable location between the hours of 8:00 a.m. and 10:00 p.m. and shall permit
      confiscation of any contraband observed in plain view by the probation officer.

10.   The defendant shall notify the probation officer within seventy-two hours of being arrested
      or questioned by a law enforcement officer.

11.   The defendant shall not enter into any agreement to act as an informant for a law
      enforcement agency without the permission of the court.

12.   The defendant shall refrain from possessing a firearm, destructive device, or other
      dangerous weapon.

13.   The defendant shall participate in a program approved by the United States Probation
      Office for substance abuse, which may include testing for the detection of alcohol,
      controlled substances, or illegal mood-altering substance, if necessary after evaluation at
      the time of release. The defendant shall pay all or part of the costs for participation in the
      ordered program not to exceed her ability to pay for it. Failure to pay due to financial
      inability to pay shall not be grounds for revocation.

14.   Defendant shall not knowingly consume alcohol and shall submit to random blood-alcohol
      or breathalyzer testing. The defendant shall pay the costs of this testing if financially able
      to do so.

15.   The defendant shall participate in a mental health program approved by the United States
      Probation Office, if necessary after evaluation at the time of release. The defendant shall
      pay all or part of the costs for participation in the ordered program not to exceed her ability
      to pay for it. Failure to pay due to financial inability to pay shall not be grounds for
      revocation.

16.   The defendant shall participate in the General Equivalency Degree (GED) Preparation
      Course and use her best efforts to obtain a GED within the first year of supervision. The
      defendant shall pay all or part of the costs for participation in the ordered program not to
      exceed her ability to pay for it. Failure to pay due to financial inability to pay shall not be
      grounds for revocation.
USDC IN/ND case 2:19-cr-00159-PPS-JEM document 41 filed 11/17/20 page 5 of 6
Case Number: 2:19CR159-001
Defendant: SAMANTHA ELHASSANI                                                            Page 5 of 6


       Based on a thorough review of the defendant’s financial condition as detailed in the
presentence report, the Court finds that the defendant does not have the ability to pay a fine. The
Court will waive the fine in this case.

        The defendant shall pay to the United States a total special assessment of $100, which
shall be due immediately. (18 U.S.C. §§ 3013.)


                            CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total criminal monetary penalties in accordance with the
schedule of payments set forth in this judgment.


      Total Assessment                     Total Fine                     Total Restitution
             $100                           NONE                               NONE

The defendant shall make the special assessment payment payable to Clerk, U.S. District Court,
5400 Federal Plaza, Suite 2300, Hammond, IN 46320. The special assessment payment shall be
due immediately.


                                              FINE

No fine imposed.

                                         RESTITUTION

No restitution imposed.
USDC IN/ND case 2:19-cr-00159-PPS-JEM document 41 filed 11/17/20 page 6 of 6
Case Number: 2:19CR159-001
Defendant: SAMANTHA ELHASSANI                                                             Page 6 of 6


                                                                  Name:SAMANTHA ELHASSANI
                                                                     Docket No.:2:19CR159-001

                 ACKNOWLEDGMENT OF SUPERVISION CONDITIONS


       Upon a finding of a violation of probation or supervised release, I understand that the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions
of supervision.

        I have reviewed the Judgment and Commitment Order in my case and the supervision
conditions therein. These conditions have been read to me. I fully understand the conditions and
have been provided a copy of them.


       (Signed)
              ____________________________________                __________________
                Defendant                                                Date


               ____________________________________               __________________
                U.S. Probation Officer/Designated Witness                Date
